Citation Nr: 0519702	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.

2.  Entitlement to service connection for liver disability as 
secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for loss of vision.

5.  Entitlement to service connection for left ear hearing 
loss.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The claimant had over 20 years of service with the Army 
National Guard, including a period of active duty for 
training from February 1980 to May 1980.  He also had.  This 
matter arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received by the RO in February 2004, the 
claimant requested that he be scheduled for a personal 
hearing at the RO before a Decision Review Officer (DRO) 
regarding the issues on appeal.  Such a hearing was scheduled 
for July 30, 2004.  Notice of this scheduled hearing was 
mailed to the claimant on July 14, 2004.  A file copy of the 
letter includes a handwritten notation that the hearing was 
cancelled on the day that the hearing was to be held.  The RO 
informed the claimant on October 28, 2004, that his appeal 
had been certified to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In a letter dated in February 2005, the claimant expressed 
surprise that his appeal had been forwarded to the Board.  He 
stated that he had been given an appointment for a personal 
hearing but was told that the office was closed when he 
arrived.  He said an employee of VA offered to discuss his 
case.  He stated that he refused to participate in the 
meeting because his representative was not present.  The 
claimant maintains that the employee told him that his 
hearing would be rescheduled.  However, he said that the next 
time he heard from the RO was when he received the above 
reference October 2004 letter.  He indicated that he 
represented by the Disabled American Veterans (DAV).  

Under 38 C.F.R. § 3.2600(a) (2004), a claimant who has filed 
a timely Notice of Disagreement has a right to a review of 
the decision by either a Veterans Service Center Manager 
(VSCM) or DRO.  VA has the discretion to assign either a VSCM 
or DRO to conduct the review.  Id.  There is no indication 
that any attempt was made to reschedule the claimant's 
personal hearing with a DRO.  See 38 C.F.R. §§ 3.103(c), 
3.2600 (2004).  

In his February 2005 letter, the claimant explicitly 
indicated that DAV was supposed to represent him at his 
scheduled DRO hearing.  There are also several letters from 
the DAV indicating that they represent the claimant.  On 
review of the file, there is no VA Form 21-22 (Appointment of 
Veteran's Service Organization as Claimant's Representative) 
naming the DAV as the claimant's representative.  

The Board also notes that the claimant's April 2002 
application for benefits included a notation that he is in 
receipt of disability benefits through the Social Security 
Administration (SSA).  Records from the claimant's private 
physicians reflect that an application was filed.  However, 
the Social Security Administration decision awarding the 
claimant disability benefits, to include all the records that 
it considered in making the decision are not of record.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  

Finally, the claimant contends that he sustained most of his 
claimed disorders while serving in the Army National Guard.  
Reserve personnel records, which would verify the claimant's 
periods of active duty for training and inactive duty for 
training, may be incomplete.  Complete reserve component 
personnel records should be requested.  Those records should 
be associated with the claims file or the unavailability of 
such records should therefore be verified in writing.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C, for the 
following: 

1.  The claimant should be provided a VA 
Form 21-22 (Appointment of Veteran's 
Service Organization as Claimant's 
Representative) and instructed that he 
needs to complete this form in order for 
to have the DAV represent him.

2.  The RO should attempt to verify, 
through official channels, the claimant's 
periods of active duty for training and 
or inactive duty training with the Army 
National Guard from September 1979 to 
September 2000.

3.  Request from the Social Security 
Administration, all records related to 
the claimant's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

4.  The claimant should be scheduled for 
a hearing at the San Juan, Puerto Rico, 
RO, before a DRO or the Veterans Service 
Center Manager.

5.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


